UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Australia (2.1%) Origin Energy, Ltd. 273,730 $3,797,325 Telstra Corp., Ltd. 1,000,632 4,704,123 Belgium (0.9%) Solvay SA 28,303 3,833,006 Canada (2.8%) Agrium, Inc. 33,720 3,288,185 Intact Financial Corp. 48,976 3,001,187 Suncor Energy, Inc. 168,333 5,044,107 China (1.2%) Brilliance China Automotive Holdings, Inc. (NON) 1,970,000 2,323,072 China Communications Construction Co., Ltd. 2,945,000 2,747,212 Denmark (0.8%) TDC A/S 441,324 3,390,889 France (9.8%) BNP Paribas SA 78,041 4,005,478 European Aeronautic Defence and Space Co. NV 62,490 3,180,083 Pernod-Ricard SA 40,490 5,045,407 Safran SA 95,840 4,274,656 Sanofi 112,285 11,409,538 Valeo SA 120,780 6,535,808 Vivendi 252,985 5,225,918 Germany (8.7%) Allianz SE 41,225 5,598,853 Daimler AG (Registered Shares) 71,770 3,904,873 Deutsche Lufthansa AG 46,811 914,172 Deutsche Post AG 295,294 6,803,948 HeidelbergCement AG 28,086 2,018,276 Henkel AG & Co. KGaA (Preference) 40,045 3,854,498 Kabel Deutschland Holding AG 35,384 3,264,797 Merck KGaA 28,517 4,302,469 SAP AG 25,517 2,044,312 ThyssenKrupp AG (NON) 132,637 2,697,381 Hong Kong (0.7%) Sun Hung Kai Properties, Ltd. 214,669 2,897,598 Indonesia (0.8%) Matahari Department Store Tbk PT (NON) 700,000 792,385 PT Indocement Tunggal Prakarsa Tbk 969,500 2,327,125 Ireland (1.1%) Kerry Group PLC Class A 77,467 4,616,013 Italy (3.8%) ENI SpA 236,244 5,308,602 Fiat SpA (NON) 514,839 2,738,779 Luxottica Group SpA 87,044 4,363,793 UniCredit SpA (NON) 671,705 2,867,215 Japan (20.6%) Astellas Pharma, Inc. 94,500 5,097,378 Bridgestone Corp. 85,000 2,867,486 Japan Airlines Co., Ltd. (NON) 61,100 2,850,335 Japan Tobacco, Inc. 278,300 8,907,200 Mitsubishi Corp. 307,500 5,776,982 Mitsubishi Estate Co., Ltd. 207,000 5,865,652 Nintendo Co., Ltd. 24,800 2,683,747 Nissan Motor Co., Ltd. 666,300 6,456,177 Nitto Denko Corp. 54,200 3,256,999 NSK, Ltd. 425,000 3,239,614 Olympus Corp. (NON) 103,400 2,456,479 ORIX Corp. 675,300 8,625,386 Softbank Corp. 109,100 5,027,335 Sumitomo Mitsui Financial Group, Inc. 100,100 4,107,660 Tokyo Gas Co., Ltd. 1,236,000 6,680,939 Toshiba Corp. 528,000 2,688,335 Toyota Motor Corp. 136,000 6,973,965 Mexico (0.8%) Grupo Financiero Banorte SAB de CV 390,500 3,130,273 Netherlands (2.9%) Gemalto NV 44,712 3,900,225 ING Groep NV GDR (NON) 623,394 4,424,606 Ziggo NV 101,727 3,577,492 Russia (2.7%) Magnit OJSC 19,157 3,695,922 Sberbank of Russia ADR 311,778 3,996,994 Yandex NV Class A (NON) 142,200 3,287,664 Singapore (1.1%) Ezion Holdings, Ltd. 2,617,000 4,591,372 South Korea (2.3%) Samsung Electronics Co., Ltd. 4,220 5,747,655 SK Hynix, Inc. (NON) 131,770 3,488,470 Spain (1.4%) Grifols SA (NON) 25,946 962,014 Grifols SA ADR (NON) 92,371 2,679,683 Jazztel PLC (NON) 276,308 2,103,863 Switzerland (3.0%) Cie Financiere Richemont SA 94,794 7,439,327 UBS AG 296,272 4,540,986 Taiwan (1.6%) Asustek Computer, Inc. 208,000 2,477,787 Pegatron Corp. (NON) 2,494,000 3,839,911 Turkey (0.5%) Turk Hava Yollari (NON) 505,743 2,068,479 United Kingdom (21.4%) Associated British Foods PLC 236,864 6,841,755 Barclays PLC 1,757,105 7,773,218 BG Group PLC 298,647 5,123,166 BHP Billiton PLC 218,918 6,369,958 Centrica PLC 990,445 5,533,633 Compass Group PLC 471,414 6,020,416 GlaxoSmithKline PLC 265,692 6,211,011 Kingfisher PLC 691,154 3,022,400 Prudential PLC 519,222 8,402,123 Royal Dutch Shell PLC Class A 295,986 9,574,876 SSE PLC 158,115 3,565,277 Telecity Group PLC 245,131 3,365,214 Thomas Cook Group PLC (NON) (S) 1,310,999 2,239,005 TUI Travel PLC 450,668 2,229,603 WPP PLC 357,763 5,702,394 Xstrata PLC 296,679 4,814,425 United States (7.9%) Apple, Inc. 8,398 3,717,207 Covidien PLC 78,400 5,318,656 KKR & Co. LP 197,000 3,806,040 LyondellBasell Industries NV Class A 64,522 4,083,597 Monsanto Co. 37,161 3,925,316 Schlumberger, Ltd. 43,700 3,272,693 Tyco International, Ltd. 139,998 4,479,936 Visa, Inc. Class A (S) 19,000 3,226,959 Total common stocks (cost $353,352,823) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 0.250%, April 30, 2014 (i) $113,000 $113,201 Total U.S. treasury Obligations (cost $113,201) SHORT-TERM INVESTMENTS (1.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 3,410,090 $3,410,090 SSgA Prime Money Market Fund 0.02% (P) 990,000 990,000 U.S. Treasury Bills with an effective yield of 0.14%, March 6, 2014 (SEGSF) $291,000 290,620 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 913,000 911,831 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEGSF) 909,000 908,053 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.16%, October 17, 2013 238,000 237,793 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 20,000 19,994 U.S. Treasury Bills with effective yields ranging from 0.18% to 0.19%, May 2, 2013 (SEGSF) 172,000 171,973 Total short-term investments (cost $6,940,354) TOTAL INVESTMENTS Total investments (cost $360,406,378) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $234,942,001) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/17/13 $73,220 $72,937 $283 British Pound Buy 6/19/13 1,988,317 1,962,079 26,238 Euro Sell 6/19/13 13,899,752 14,072,927 173,175 Swedish Krona Buy 6/19/13 7,097,773 7,150,090 (52,317) Barclays Bank PLC British Pound Sell 6/19/13 3,637,779 3,594,686 (43,093) Canadian Dollar Sell 4/17/13 1,362,138 1,347,897 (14,241) Euro Sell 6/19/13 1,436,468 1,456,605 20,137 Japanese Yen Buy 5/15/13 578,917 589,368 (10,451) Norwegian Krone Buy 6/19/13 1,682,119 1,700,920 (18,801) Singapore Dollar Buy 5/15/13 377,595 386,840 (9,245) Swedish Krona Buy 6/19/13 924,322 932,318 (7,996) Swiss Franc Buy 6/19/13 3,204,262 3,220,801 (16,539) Citibank, N.A. British Pound Sell 6/19/13 1,921,184 1,898,286 (22,898) Canadian Dollar Sell 4/17/13 1,317,462 1,338,506 21,044 Danish Krone Buy 6/19/13 2,013,016 2,043,321 (30,305) Euro Sell 6/19/13 1,584,989 1,698,330 113,341 Singapore Dollar Buy 5/15/13 2,473,280 2,477,850 (4,570) Credit Suisse International Australian Dollar Buy 4/17/13 2,357,612 2,321,203 36,409 British Pound Buy 6/19/13 4,274,022 4,223,251 50,771 Canadian Dollar Buy 4/17/13 3,207,745 3,260,969 (53,224) Euro Buy 6/19/13 10,447,484 10,593,450 (145,966) Japanese Yen Buy 5/15/13 3,109,661 3,197,667 (88,006) Norwegian Krone Sell 6/19/13 2,294,665 2,319,721 25,056 Swedish Krona Sell 6/19/13 1,830,107 1,845,380 15,273 Swiss Franc Buy 6/19/13 1,334,512 1,341,481 (6,969) Deutsche Bank AG Australian Dollar Sell 4/17/13 6,846,207 6,819,009 (27,198) Euro Sell 6/19/13 4,439,969 4,502,521 62,552 Swedish Krona Buy 6/19/13 2,014,628 2,031,014 (16,386) Goldman Sachs International Australian Dollar Sell 4/17/13 3,808,186 3,793,314 (14,872) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 4,566,495 4,549,496 16,999 British Pound Buy 6/19/13 5,068,985 5,007,335 61,650 Euro Sell 6/19/13 4,385,075 4,444,803 59,728 Norwegian Krone Buy 6/19/13 3,061,728 3,094,438 (32,710) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 1,299,141 1,294,130 5,011 British Pound Buy 6/19/13 3,716,152 3,672,056 44,096 Canadian Dollar Sell 4/17/13 2,165,919 2,200,978 35,059 Euro Sell 6/19/13 1,988,354 2,016,235 27,881 Japanese Yen Sell 5/15/13 2,056,001 2,060,979 4,978 Norwegian Krone Buy 6/19/13 8,263,179 8,353,022 (89,843) Swedish Krona Sell 6/19/13 1,211,875 1,221,838 9,963 Swiss Franc Buy 6/19/13 2,461,718 2,474,404 (12,686) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/17/13 1,862,023 1,832,909 29,114 Australian Dollar Sell 4/17/13 1,862,023 1,854,930 (7,093) State Street Bank and Trust Co. Canadian Dollar Sell 4/17/13 48,317 49,091 774 Euro Sell 6/19/13 11,072,732 11,224,585 151,853 Israeli Shekel Buy 4/17/13 2,680,829 2,632,819 48,010 Norwegian Krone Buy 6/19/13 883,221 893,080 (9,859) UBS AG Australian Dollar Buy 4/17/13 5,796,368 5,773,063 23,305 British Pound Sell 6/19/13 7,473,464 7,385,985 (87,479) Canadian Dollar Buy 4/17/13 358,297 428,626 (70,329) Euro Buy 6/19/13 18,648,177 18,901,156 (252,979) Norwegian Krone Sell 6/19/13 7,505,386 7,587,756 82,370 Swedish Krona Buy 6/19/13 1,830,689 1,845,761 (15,072) Swiss Franc Buy 6/19/13 8,216,166 8,257,210 (41,044) WestPac Banking Corp. Australian Dollar Buy 4/17/13 9,387,806 9,351,098 36,708 British Pound Sell 6/19/13 344,777 329,813 (14,964) Canadian Dollar Sell 4/17/13 1,642,595 1,701,644 59,049 Euro Sell 6/19/13 14,960,815 15,173,099 212,284 Japanese Yen Sell 5/15/13 7,006,379 7,136,921 130,542 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $405,791,452. (b) The aggregate identified cost on a tax basis is $360,708,407, resulting in gross unrealized appreciation and depreciation of $57,856,130 and $10,256,629, respectively, or net unrealized depreciation of $47,599,501. (NON) Non-income-producing security. Affiliated company. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,401,655 $15,081,541 $18,483,196 $331 $— Putnam Short Term Investment Fund * — 14,833,691 14,833,691 136 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,256,389. The fund received cash collateral of $3,410,090, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,949,986 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 18.0% Consumer discretionary 16.5 Information technology 10.0 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $642,985 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $422,640. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $8,501,448 $— Belgium 3,833,006 — — Canada 11,333,479 — — China — 5,070,284 — Denmark 3,390,889 — — France 39,676,888 — — Germany 35,403,579 — — Hong Kong — 2,897,598 — Indonesia 792,385 2,327,125 — Ireland 4,616,013 — — Italy 15,278,389 — — Japan 9,662,300 73,899,369 — Mexico 3,130,273 — — Netherlands 11,902,323 — — Russia 10,980,580 — — Singapore — 4,591,372 — South Korea — 9,236,125 — Spain 5,745,560 — — Switzerland 11,980,313 — — Taiwan — 6,317,698 — Turkey 2,068,479 — — United Kingdom 86,788,474 — — United States 31,830,404 — — Total common stocks — U.S. Treasury Obligations — 113,201 — Short-term investments 990,000 5,950,354 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $366,518 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,583,653 $1,217,135 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $291,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
